EXHIBIT 10.8

 

Purchase and Sale Agreement

 

THIS PURCHASE AND SALE AGREEMENT is made as of September 30, 2005 by and between
Catalysts, Adsorbents and Process Systems, Inc., a corporation organized under
the laws of the State of Maryland (“Seller”), and Honeywell Specialty Materials,
LLC, a limited liability company organized under the laws of the State of
Delaware (“Purchaser”) and an assignee of EMS (as defined below).

 

WHEREAS, each of Seller and Purchaser is a holder of a fifty percent (50%)
membership interest (each, a “Membership Interest” and collectively, the
“Membership Interests”) in UOP LLC, a Delaware limited liability company (the
“Company”);

 

WHEREAS, the transfer of a Membership Interest is governed by the Limited
Liability Company Agreement, dated as of November 3, 1997, between Seller and EM
Sector Holdings Inc., a Delaware corporation (“EMS”), as amended by the Letter
Agreement, dated as of October 6, 1998 and the Amendment of Limited Liability
Company Agreement, dated as of March 12, 2004 (the “LLC Agreement”);

 

WHEREAS, pursuant to Section 8.5(a) of the LLC Agreement, Seller delivered to
Purchaser an Offer Notice (as defined in the LLC Agreement) dated August 18,
2005, and Purchaser delivered to Seller an Acceptance Notice (as defined in the
LLC Agreement) dated September 8, 2005 notifying Seller of Purchaser’s desire to
purchase Seller’s Membership Interest from Seller on the terms and subject to
the conditions set forth in the Offer Notice and the LLC Agreement; and

 

WHEREAS, the parties desire to set forth certain actions to be completed in
connection with such purchase and sale and provide for certain other agreements
between the parties.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.01       Definitions.  The following terms shall have the following
meanings for the purposes of this Agreement:

 

“Accounting Firm” shall have the meaning set forth in Section 2.04(b).

 

“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person. The term “control” as used in the
preceding sentence means, with respect to a corporation, the right to exercise,
directly or indirectly, more than 50% of the voting rights attributable to the
shares of the controlled corporation, or with respect to any Person other than a
corporation, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of such Person.

 

“Agreement” shall mean this Purchase and Sale Agreement, including the Exhibits
hereto, as it may be amended, modified or supplemented from time to time in
accordance with its terms.

 

“Board of Managers” shall mean the board of managers of the Company created
pursuant to Section 5.1 of the LLC Agreement.

 

“Business Day” shall mean any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in the United States
generally are closed for business.

 

“CAPS Transfer Agreement” shall mean the CAPS Transfer Agreement, dated August
22, 1988, by and among Union Carbide Corporation, Katalistiks International,
Inc., UOP, Allied-Signal Inc. and UOP Inc.

 

“Closing” shall mean the consummation of the transactions contemplated hereby in
accordance with Article VI.

 

“Closing Date” shall mean the date on which the Closing occurs or is to occur.

 

23

--------------------------------------------------------------------------------


 

“Closing Net Cash” shall have the meaning set forth in Section 2.04(a).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, including the
regulations promulgated thereunder.

 

“Company” shall have the meaning set forth in the recitals to this Agreement.

 

“Confidentiality Agreement” shall have the meaning set forth in Section 5.03.

 

“Dollars” or numbers preceded by the symbol “$” shall mean amounts in United
States Dollars.

 

“EMS” shall have the meaning set forth in the recitals to this Agreement.

 

“Estimated Closing Net Cash” shall have the meaning set forth in Section 2.03.

 

“Governmental Authority” shall mean any federal, state, local or foreign
government or subdivision thereof, court of competent jurisdiction, governmental
agency, authority, instrumentality or regulatory body.

 

“Initial Purchase Price” shall have the meaning set forth in Section 2.02.

 

“Law” shall mean any law, statute, regulation, ordinance, rule, order, decree or
governmental requirement enacted, promulgated or imposed by any Governmental
Authority.

 

“LIBOR Rate” shall mean the rate of interest announced publicly by the British
Bankers Association as its three (3) month LIBOR rate for Dollars on the
Business Day immediately following the day the Statement becomes final and
binding as provided in Section 2.04(b).

 

“LLC Agreement” shall have the meaning set forth in the recitals to this
Agreement.

 

“Mayer Brown” shall have the meaning set forth in Section 5.03.

 

“Membership Interest” or “Membership Interests” shall have the meaning set forth
in the recitals to this Agreement.

 

“Net Cash” shall have the meaning set forth in Section 2.03.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, unincorporated association or other entity or association.

 

“Purchaser” shall have the meaning set forth in the preamble to this Agreement.

 

“Seller” shall have the meaning set forth in the preamble to this Agreement.

 

“Seller’s Membership Interest” shall mean the Membership Interest held by
Seller.

 

“Statement” shall have the meaning set forth in Section 2.04(a).

 

“Statement of Objections” shall have the meaning set forth in Section 2.04(b).

 

“Taxes” shall mean all taxes, charges, fees, duties, levies or other assessments
(including income, gross receipts, net proceeds, ad valorem, turnover, real and
personal property (tangible and intangible), sales, use, franchise, excise,
goods and services, value added, stamp, user, transfer, fuel, excess profits,
occupational, interest equalization, windfall profits, severance, payroll,
unemployment and Social Security taxes) that are imposed by any Governmental
Authority, and such term shall include any interest, penalties or additions to
tax attributable thereto.

 

24

--------------------------------------------------------------------------------


 

“Tax Matters Agreement” shall mean the Tax Matters Agreement, dated November 3,
1997, by and between EMS and Seller.

 

Section 1.02       Interpretation.  The headings preceding the text of Articles
and Sections included in this Agreement and the headings to the Exhibits
attached to this Agreement are for convenience only and shall not be deemed part
of this Agreement or be given any effect in interpreting this Agreement.  The
use of the masculine, feminine or neuter gender or the singular or plural form
of words herein shall not limit any provision of this Agreement.  The use of the
terms “including” or “include” shall in all cases herein mean “including,
without limitation” or “include, without limitation,” respectively.  Reference
to any Person includes such Person’s successors and assigns to the extent such
successors and assigns are permitted by the terms of the applicable agreement,
and reference to a Person in a particular capacity excludes such Person in any
other capacity or individually.  Reference to any agreement (including this
Agreement), document or instrument means such agreement, document or instrument
as amended or modified and in effect from time to time in accordance with the
terms thereof and, if applicable, the terms hereof.  Underscored references to
Articles, Sections, clauses, or the Exhibits shall refer to those portions of
this Agreement.  The use of the terms “hereunder,” “hereof,” “hereto,” “hereby”
and words of similar import shall refer to this Agreement as a whole and not to
any particular Article, Section or clause of, or Exhibit to, this Agreement.

 

ARTICLE II

PURCHASE AND SALE OF MEMBERSHIP INTEREST

 

Section 2.01       Purchase and Sale.  On the terms and subject to the
conditions hereof, at the Closing, Seller shall sell, transfer, convey and
assign to Purchaser, free and clear of all liens, claims and encumbrances, and
Purchaser shall purchase, acquire and accept, all right, title and interest in
and to Seller’s Membership Interest.

 

Section 2.02       Payment of Initial Purchase Price.  In consideration of and
in exchange for the sale of Seller’s Membership Interest to Purchaser, at the
Closing, Purchaser shall pay to Seller an aggregate sum of (a) eight hundred
twenty-five million Dollars ($825,000,000) and (b) an amount equal to fifty
percent (50%) of the Estimated Closing Net Cash (collectively, the “Initial
Purchase Price”), subject to adjustment as set forth in Section 2.04.  The
Initial Purchase Price shall be paid in accordance with Section 9.04 at the
Closing to the account designated by Seller not later than three (3) Business
Days prior to the Closing Date.

 

Section 2.03       Calculation of Estimated Closing Net Cash.  Seller and
Purchaser shall cause the Company to deliver to Seller and Purchaser not later
than seven (7) days prior to the Closing Date a written statement setting forth
the Company’s good faith estimate of the Net Cash of the Company as of the
Closing Date (the “Estimated Closing Net Cash”), together with any supporting
information that Seller or Purchaser may reasonably request; provided, that each
party will receive a copy of any information delivered by the Company with
respect to any such request.  Seller and Purchaser shall in good faith work
together in the seven (7) days prior to Closing to agree on the amount of the
Estimated Closing Net Cash; provided, however, that in the absence of agreement
by the parties with respect to the Estimated Closing Net Cash, the Closing shall
occur in accordance with Article VI based on the Company’s good faith estimate
of the Net Cash of the Company delivered to Seller and Purchaser in accordance
with this Section 2.03.  “Net Cash” means, as of any specified date, an amount
determined by subtracting (a) the aggregate amount of the Company’s consolidated
indebtedness as of such date from (b) the aggregate amount of the Company’s
consolidated cash and cash equivalents as of such date.  For purposes of
calculating Net Cash, the Company’s cash and cash equivalents and indebtedness
will be determined in accordance with the accounting principles and consistent
with the accounting practices used by the Company to prepare its audited
consolidated balance sheet for the year ended December 31, 2004.  For
illustrative purposes only, Exhibit A sets forth the calculation of Net Cash of
the Company as of December 31, 2004.

 

Section 2.04       Purchase Price Adjustment.

 

(a)   Within ninety (90) days after the Closing Date, Seller shall prepare and
deliver to Purchaser a statement (the “Statement”), setting forth the Net Cash
as of the close of business on the Closing Date (the “Closing Net Cash”)
determined in accordance with Section 2.03, together with any supporting
information that Purchaser may reasonably request.  In connection with preparing
the Statement, Seller shall have the right, but not the obligation, to conduct,
at

 

25

--------------------------------------------------------------------------------


 

Seller’s expense, an audit of the balance sheet of the Company as of the Closing
Date in accordance with generally accepted auditing standards; provided,
however, that nothing in this sentence shall either change the definition of Net
Cash from that set forth in Section 2.03 or extend the time frame in which
Seller must deliver the Statement to Purchaser.  After the Closing Date, at
Seller’s request, Purchaser shall, and shall cause the Company to, assist Seller
and its representatives in the preparation of the Statement and the conduct of
the audit and shall provide Seller and its representatives any information
reasonably requested and shall provide them access at all reasonable times to
the personnel, properties and books and records of the Company for such
purposes.

 

(b)   Within thirty (30) days after receipt of the Statement, Purchaser shall
deliver to Seller a written statement describing its objections, if any, to the
Statement (the “Statement of Objections”).  If Purchaser does not deliver a
Statement of Objections to Seller within such thirty-day period, the Statement
shall become final and binding upon the parties.  If Purchaser delivers a
Statement of Objections to Seller within such thirty-day period, and the parties
cannot resolve any such objection within ten (10) Business Days after the
receipt by Seller of such Statement of Objections, any remaining disputes shall
be resolved by Ernst & Young LLP (the “Accounting Firm”).  The Accounting Firm
shall be instructed to resolve such disputes within thirty (30) days after
receipt by the Accounting Firm of the materials delivered by Seller to Purchaser
pursuant to Section 2.04(a) and by Purchaser to Seller pursuant to this Section
2.04(b), which materials shall be delivered by Seller and Purchaser to the
Accounting Firm within five (5) Business Days following the expiration of the
ten (10) Business Day period referenced in the preceding sentence.  The
resolution of disputes by the Accounting Firm shall be set forth in writing and
shall be conclusive and binding upon the parties, and the Statement, as modified
by such resolution, shall become final and binding upon the date of such
resolution.  The determination of the Accounting Firm for any item in dispute
cannot be in excess of, nor less than, the greatest or lowest value,
respectively, claimed for that particular item in the Statement, in the case of
Seller, or in the Statement of Objections, in the case of Purchaser.  The
Accounting Firm shall have no right to make any determination with respect to
the undisputed portions of the Statement, and no such determination with respect
to the undisputed portions of the Statement shall be binding on Seller or
Purchaser.  The Accounting Firm shall be instructed to calculate Net Cash in
accordance with Section 2.03.  The fees and expenses of the Accounting Firm
shall be apportioned between Seller and Purchaser by the Accounting Firm based
on the degree to which Seller’s and Purchaser’s claims were unsuccessful and
shall be paid by Seller and Purchaser in accordance with such determination.

 

(c)   Upon the Statement becoming final and binding in accordance with Section
2.04(b), the Initial Purchase Price shall be increased by fifty percent (50%) of
the amount by which the Closing Net Cash exceeds the Estimated Closing Net Cash
or decreased by fifty percent (50%) of the amount by which the Closing Net Cash
is less than the Estimated Closing Net Cash.  If the Closing Net Cash exceeds
the Estimated Closing Net Cash, Purchaser shall pay to Seller fifty percent
(50%) of the amount of such excess, together with a sum equivalent to interest
thereon at a rate equal to the LIBOR Rate from the Closing Date to the date of
payment.  If the Estimated Closing Net Cash exceeds the Closing Net Cash, Seller
shall pay to Purchaser fifty percent (50%) of the amount of such excess,
together with a sum equivalent to interest thereon at a rate equal to the LIBOR
Rate from the Closing Date to the date of payment.  Any such payment hereunder
shall be made in accordance with Section 9.04 within five (5) Business Days
after final determination of the Statement to an account designated in writing
by Purchaser or Seller, as the case may be.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Purchaser as follows:

 

Section 3.01       Ownership of Seller’s Membership Interest.  Seller has good
and marketable title to Seller’s Membership Interest, free and clear of all
liens, claims and encumbrances (other than any restrictions or obligations
pursuant to the LLC Agreement).  Other than as set forth in the LLC Agreement,
there are no (a) options, warrants, convertible securities or other rights,
agreements, arrangements or commitments of any character relating to Seller’s
Membership Interest or obligating Seller to issue or sell any membership
interest in the Company or (b) voting trusts, stockholder or membership
agreements, proxies or other agreements or understandings in effect with respect
to the voting or transfer of any of Seller’s Membership Interest.  At the
Closing, pursuant to Section 2.01, Seller shall sell, transfer,

 

26

--------------------------------------------------------------------------------


 

convey and assign to Purchaser, free and clear of all liens, claims and
encumbrances, all right, title and interest in and to Seller’s fifty percent
(50%) membership interest in the Company.

 

Section 3.02       Authority.  Seller is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation and Seller has
full right, power and authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby. 
The execution of this Agreement by Seller, the performance by Seller of its
obligations hereunder and the consummation by Seller of the transactions
contemplated hereby have been duly authorized by all requisite action on the
part of Seller.  This Agreement has been duly executed and delivered by Seller
and, assuming due authorization, execution and delivery by Purchaser, this
Agreement constitutes legal, valid and binding obligations of Seller enforceable
against Seller in accordance with its terms, except to the extent that
enforcement may be affected by Laws relating to bankruptcy, reorganization,
insolvency, fraudulent conveyance, moratorium and other Laws affecting
creditors’ rights, and by the availability of injunctive relief, specific
performance and other equitable remedies.

 

Section 3.03       No Conflict.  Assuming that all filings and notifications
contemplated by Section 5.02 have been made and any applicable waiting periods
have expired or been terminated, the execution, delivery and performance of this
Agreement by Seller does not and will not (a) violate, conflict with or result
in the breach of any provision of the organizational documents of Seller, (b)
conflict with or violate any Law applicable to Seller, where such conflict or
violation would adversely affect the ability of Seller to carry out its
obligations under, and to consummate the transaction contemplated by, this
Agreement, or (c) conflict with, result in any breach of, constitute a default
(or event which with the giving of notice or lapse of time, or both, would
become a default) under, require any consent under, or give to others any right
of termination, amendment, acceleration, suspension, revocation or cancellation
of, or result in the creation of any lien or encumbrance on Seller’s Membership
Interest pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, sublease, license, permit or other instrument or arrangement to which
Seller is a party or by which any of Seller’s Membership Interest is bound or
affected.  The execution, delivery and performance of this Agreement by Seller
does not and will not require (i) any consent, approval, authorization or other
order of, action by, filing with, or notification to any Governmental Authority,
except as contemplated by Section 5.02 or (ii) any other third party consents,
approvals or authorizations.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Section 4.01       Authority.  Purchaser is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its formation and
Purchaser has full right, power and authority to enter into this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution of this Agreement by Purchaser, the
performance by Purchaser of its obligations hereunder and the consummation by
Purchaser of the transactions contemplated hereby have been duly authorized by
all requisite action on the part of Purchaser.  This Agreement has been duly
executed and delivered by Purchaser and, assuming due authorization, execution
and delivery by Seller, this Agreement constitutes legal, valid and binding
obligations of Purchaser enforceable against Purchaser in accordance with its
terms, except to the extent that enforcement may be affected by Laws relating to
bankruptcy, reorganization, insolvency, fraudulent conveyance, moratorium and
other Laws affecting creditors’ rights, and by the availability of injunctive
relief, specific performance and other equitable remedies.

 

Section 4.02       No Conflict.  Assuming that all filings and notifications
contemplated by Section 5.02 have been made and any applicable waiting periods
have expired or been terminated, the execution, delivery and performance of this
Agreement by Purchaser does not and will not (a) violate, conflict with or
result in the breach of any provision of the organizational documents of
Purchaser, (b) conflict with or violate any Law applicable to Purchaser, where
such conflict or violation would adversely affect the ability of Purchaser to
carry out its obligations under, and to consummate the transaction contemplated
by, this Agreement, or (c) conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
right of termination, amendment, acceleration, suspension, revocation or
cancellation of any note, bond, mortgage, indenture, contract, agreement, lease,
sublease, license, permit or other instrument or arrangement to which Purchaser
is a party.  The execution, delivery and performance of this Agreement by
Purchaser does not and will not require

 

27

--------------------------------------------------------------------------------


 

(i) any consent, approval, authorization or other order of, action by, filing
with, or notification to any Governmental Authority, except as contemplated by
Section 5.02 or (ii) any other third party consents, approvals or
authorizations.

 

ARTICLE V

CONDITIONS TO CLOSING; PRE-CLOSING COVENANTS

 

Section 5.01       Closing Conditions.

 

(a)   Subject to Section 6.01, the obligations of Seller and Purchaser under
Article VI are subject to the conditions set forth in Section 8.5(f)(i)-(iv) of
the LLC Agreement; provided, however, that Purchaser may waive the conditions
set forth in Section 8.5(f)(iii) and/or (iv) of the LLC Agreement, in which case
(assuming the satisfaction of all other conditions contemplated by this Section
5.01) Seller and Purchaser would be obligated to complete the transactions
contemplated hereby.

 

(b)   Unless waived by Purchaser in its sole discretion, the obligations of
Purchaser to be performed by Purchaser at Closing are also subject to and
conditioned upon each representation and warranty of Seller set forth in Article
III being true and correct as of the Closing as though such representation and
warranty were made on and as of such time.

 

(c)   Unless waived by Seller in its sole discretion, the obligations of Seller
to be performed by Seller at Closing are also subject to and conditioned upon
each representation and warranty of Purchaser set forth in Article IV being true
and correct as of the Closing as though such representation and warranty were
made on and as of such time.

 

Section 5.02       Governmental Approvals.  Purchaser shall, as promptly as
practicable following the date hereof, make all necessary filings, applications,
statements and reports to all Governmental Authorities in order to obtain any
approval or clearance from any Governmental Authority required to consummate the
transactions contemplated hereby.  Purchaser shall respond promptly to inquiries
from any Governmental Authority in connection with such filings, applications,
statements and reports, including providing any supplemental information that
may be requested.  Purchaser shall provide to Seller copies of all filings made
with any Governmental Authority at the time they are filed or delivered and
shall keep Seller informed of any discussions with, or further requests by, any
Governmental Authority.  Seller shall provide to Purchaser such reasonable
assistance as is necessary to make any such filing, application, statement or
report or obtain any such approval or clearance.

 

Section 5.03       Termination of the Confidentiality Agreement.  On or before
the Closing Date, (a) Seller and Purchaser shall, and to the extent applicable
shall cause their Affiliates to, terminate the Agreement, dated November 8,
2004, between Purchaser, Honeywell International Inc., Seller, Union Carbide
Corporation and The Dow Chemical Company (the “Confidentiality Agreement”), and
(b) Seller shall return the data room materials located at the offices of Mayer,
Brown, Rowe & Maw LLP, at 71 South Wacker Drive, Chicago, Illinois, 60606
(“Mayer Brown”) to the Company and shall request the return or destruction of
any Evaluation Information (as defined in the Confidentiality Agreement) that
was received by any third party in connection with a proposed transfer of
Seller’s Membership Interest subsequent to the termination of the Discussions
(as defined in the Confidentiality Agreement).

 

ARTICLE VI

CLOSING

 

Section 6.01       Closing.

 

(a)   The Closing shall take place at Mayer Brown, at 9:00 a.m., Central Time,
on November 30, 2005, provided all conditions to the obligations of Purchaser
and Seller set forth in Section 5.01 shall have been satisfied or waived, other
than those conditions to be satisfied at the Closing.  In the event that the
Closing does not occur on November 30, 2005 because the conditions to the
obligations of Purchaser and Seller set forth in Section 5.01 have not been
satisfied or waived, then the Closing shall take place at Mayer Brown, at
9:00 a.m., Central Time, on the tenth (10th) day after all

 

28

--------------------------------------------------------------------------------


 

conditions to the obligations of Purchaser and Seller set forth in Section 5.01
shall have been satisfied or waived, other than those conditions to be satisfied
at the Closing, or at such other place and on such other date as the parties
agree.

 

(b)   If the Closing does not occur by July 1, 2006, Seller shall have the
right, but not the obligation, to terminate this Agreement and to abandon the
transactions contemplated herein.  If this Agreement is terminated pursuant to
this Section 6.01(b), this Agreement shall become null and void and of no
further force and effect.

 

Section 6.02       Deliveries by Seller.  At the Closing, Seller shall deliver
to Purchaser the following:

 

(a)   a signed copy of the assignment agreement in the form set forth in Exhibit
B (the “Assignment Agreement”);

 

(b)   the resignations of each member of the Board of Managers who was appointed
by Seller;

 

(c)   a certificate to the effect that Seller is not a “foreign person” within
the meaning of Section 1445(f)(3) of the Code; and

 

(d)   a certificate, dated as of the date of the Closing and duly executed by an
authorized representative of Seller, to the effect that the conditions set forth
in Section 5.01(b) have been satisfied.

 

Section 6.03       Deliveries by Purchaser.  At the Closing, Purchaser shall
deliver to Seller the following:

 

(a)   the Initial Purchase Price;

 

(b)   a signed copy of the Assignment Agreement;

 

(c)   a written acceptance of the resignations of each of the members of the
Board of Managers who were appointed by Seller delivered pursuant to Section
6.02(b); and

 

(d)   a certificate, dated as of the date of the Closing and duly executed by an
authorized representative of Purchaser, to the effect that the conditions set
forth in Section 5.01(c) have been satisfied.

 

ARTICLE VII

INDEMNIFICATION

 

Section 7.01       Indemnification by Purchaser.  Following the Closing,
Purchaser agrees to indemnify Seller for (a) any breach of any representation or
warranty of Purchaser set forth in Article IV and (b) all Company liabilities;
provided, however, that such agreement to indemnify shall have no effect on and
shall not limit the rights of any party to indemnification, or the obligation of
Seller or its Affiliates to indemnify any party, pursuant to Article 13 of the
CAPS Transfer Agreement.  Notwithstanding the foregoing, and for the avoidance
of doubt, Purchaser and Seller agree that Purchaser’s indemnification of Seller
shall not include any U.S. federal, state or local or foreign income Taxes
imposed on Seller with respect to the income of the Company for any Tax period
or portion thereof ending on or prior to the Closing Date, or imposed on
Seller’s sale of Seller’s Membership Interest hereunder.

 

Section 7.02       Indemnification by Seller.  Following the Closing, Seller
agrees to indemnify Purchaser for any breach of any representation or warranty
of Seller set forth in Article III.

 

29

--------------------------------------------------------------------------------


 

ARTICLE VIII

COVENANTS

 

Section 8.01       Continuation of Certain Provisions of the LLC Agreement.

 

(a)   Following the Closing, Purchaser shall cause the Company to continue to
provide the indemnity under Section 5.9 of the LLC Agreement (subject to the
limitations set forth in Section 5.9 of the LLC Agreement) to any individual
employed or appointed by Seller serving in any of the capacities set forth in
Section 5.9 of the LLC Agreement.

 

(b)   The provisions of Sections 6.3 and 6.4 of the LLC Agreement and the
provisions of the Tax Matters Agreement shall continue in effect with respect to
all taxable years (or portions thereof) ending on or before the Closing Date,
including the Company’s short taxable year ending on the Closing Date.

 

(c)   Purchaser shall cooperate with Seller with respect to the preparation of
all tax returns for the Company for all taxable periods beginning before the
Closing Date and to the extent necessary to permit Seller to perform its
obligations pursuant to the Tax Matters Agreement for such periods.  Pursuant to
the Tax Matters Agreement, Purchaser shall take no action inconsistent with past
practices with respect to any taxable period or portion thereof of the Company
ending on or prior to the Closing Date that would give rise to a materially
detrimental income Tax consequence to Seller or any of its Affiliates.

 

(d)   Following the Closing, Seller shall continue to comply with the provisions
of Section 6.7 of the LLC Agreement for the period of ten (10) years from the
Closing Date.

 

(e)   For the avoidance of doubt, Seller acknowledges that, following the
Closing, Seller shall remain bound by the provisions of Section 11.2 of the LLC
Agreement in accordance with the terms and conditions thereof.

 

(f)    While the parties have specifically identified certain sections of the
LLC Agreement for clarification in this Agreement, inclusion of such sections in
this Agreement shall have no precedential impact or create any inferences on the
interpretation or applicability of any other section of the LLC Agreement.

 

ARTICLE IX

MISCELLANEOUS

 

Section 9.01       Expenses.  Each party hereto shall bear its own expenses
incurred in connection with the negotiation, preparation, execution, delivery
and performance of this Agreement.  Purchaser and Seller shall each be
responsible for any transfer taxes imposed on it, and Purchaser and Seller shall
each be responsible for fifty percent (50%) of any transfer taxes imposed on the
Company, by any Governmental Authority as a result of the transactions
contemplated by this agreement.

 

Section 9.02       Amendment.  This Agreement may be amended, modified or
supplemented but only in writing signed by Purchaser and Seller.

 

Section 9.03       Notices.  Any notice, request, instruction or other document
to be given hereunder by a party hereto shall be in writing and shall be deemed
to have been given, (a) when received if given in person or by courier or a
courier service or (b) on the date of transmission if sent by telex, facsimile
or other wire transmission (receipt confirmed) on a Business Day during or
before the normal business hours of the intended recipient, and if not so sent
on such a day and at such a time, on the following Business Day:

 

30

--------------------------------------------------------------------------------


 

(i)

 

If to Purchaser, addressed as follows:

 

 

 

 

 

Honeywell Specialty Materials LLC

 

 

c/o Honeywell International Inc.

 

 

Columbia Road and Park Avenue

 

 

P.O. Box 4000

 

 

Morristown, NJ 07962

 

 

Attention:

Senior Vice President and General Counsel

 

 

Facsimile:

973.455.4217

 

 

 

 

 

 

Attention:

Vice President and General Counsel –

 

 

 

Specialty Materials

 

 

Facsimile:

973.455.6840

 

 

 

 

(ii)

 

If to Seller, addressed as follows:

 

 

 

 

 

 

Catalysts, Adsorbents and Process Systems, Inc.

 

 

400 West Sam Houston Parkway South

 

 

Houston, TX 77042

 

 

Attention:

President

 

 

Facsimile:

713.978.2394

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Union Carbide Corporation

 

 

400 West Sam Houston Parkway South

 

 

Houston, TX 77042

 

 

Attention:

General Counsel

 

 

Facsimile:

713.978.2394

 

 

 

 

 

 

The Dow Chemical Company

 

 

2030 Dow Center

 

 

Midland, MI 48674

 

 

Attention:

General Counsel

 

 

Facsimile:

989.636.7711

 

or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.

 

Section 9.04       Payments in Dollars.  All payments pursuant hereto shall be
made by wire transfer in Dollars in immediately available funds without any
set-off, deduction or counterclaim whatsoever.

 

Section 9.05       Allocation of Tax Items.

 

(a)   For purposes of Section 706(c)(2) and 706(d) of the Code, the Company’s
taxable year with respect to Seller shall end as of the close of business on the
Closing Date, and Seller’s distributive share of the Company’s income, gain,
loss, deduction and credit and items thereof as determined for federal income
Tax purposes with respect to its interest in the Company shall be allocated
between Seller and Purchaser based on a closing of the books of the Company as
of the close of business on the Closing Date; provided, however, that any event
not in the ordinary course of business occurring on the Closing Date but after
the Closing shall, for purposes of this Section 9.05(a) be treated as occurring
after the close of business on the Closing Date.  Without limiting the
generality of the foregoing, the parties acknowledge that Purchaser intends, as
soon as possible after the Closing, to cause the Company to transfer its
interest in its foreign subsidiaries to various foreign subsidiaries of
Honeywell International Inc., the sole member of Purchaser.  Any such

 

31

--------------------------------------------------------------------------------


 

transfer occurring on the Closing Date, but after the Closing, shall, for
purposes of this Section 9.05(a), be treated as occurring after the close of
business on the Closing Date.

 

(b)   Notwithstanding anything to the contrary contained herein or in the LLC
Agreement, (i) following the Closing, Purchaser agrees to indemnify Seller for
any foreign income Taxes imposed on the Company (but not any foreign income
Taxes imposed on Seller with respect to income of the Company) for any Tax
period or portion thereof ending on or prior to the Closing Date and (ii) the
foreign Tax credits with respect to any such foreign income Taxes shall be
specially allocated to Purchaser.

 

Section 9.06       Publicity.  Neither party shall issue any publicity, release
or announcement concerning the execution of this Agreement, any of the
provisions of this Agreement or the transactions contemplated hereby without the
advance written approval of the form and content thereof by the other party,
which approval shall not be unreasonably withheld; provided, however, that no
such consent shall be required when such disclosure is required by applicable
Law or the rules or regulations of a national or foreign securities exchange.

 

Section 9.07       Severability.  If any provision of this Agreement shall be
held invalid, illegal or unenforceable, the validity, legality or enforceability
of the other provisions hereof shall not be affected thereby, and there shall be
deemed substituted for the provision at issue a valid, legal and enforceable
provision as similar as possible to the provision at issue.

 

Section 9.08       Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns, including any successor of Purchaser to the Membership
Interests (in whole or in part) or any interest in the Company; provided, that
no assignment of any rights or obligations hereunder, by operation of law or
otherwise, shall be made by either party without the prior written consent of
the other party.

 

Section 9.09       Applicable Law.  This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of New York,
without reference to its conflict of laws rules or principles.

 

Section 9.10       Jurisdiction of Disputes.  In the event either party to this
Agreement commences any litigation, proceeding or other legal action in
connection with or relating to this Agreement or any matters contemplated
hereby, each party to this Agreement hereby (a) agrees that any such litigation,
proceeding or other legal action may be brought in a court of competent
jurisdiction of the State of New York and the federal courts of the United
States, located in the City of New York; (b) agrees that in connection with any
such litigation, proceeding or action, such party will consent and submit to
personal jurisdiction in any such court described in clause (a) of this
Section 9.10 and to service of process upon it in accordance with the rules and
statutes governing service of process; (c) agrees to waive to the full extent
permitted by law any objection that it may now or hereafter have to the venue of
any such litigation, proceeding or action in any such court or that any such
litigation, proceeding or action was brought in an inconvenient forum; and (d)
designates, appoints and directs either CT Corporation System or Corporation
Service Company as its authorized agent to receive on its behalf service of any
and all process and documents in any such litigation, proceeding or action in
the State of New York.

 

Section 9.11       Counterparts.  This Agreement may be executed in
counterparts, including by facsimile, each of which shall be deemed an original,
but both of which together shall constitute one and the same instrument.

 

Section 9.12       Entire Agreement.  This Agreement in combination, where
appropriate, with the LLC Agreement and other written agreements between Seller
and Purchaser constitute the entire agreement and understanding between the
parties with respect to the transfer of Seller’s Membership Interest to
Purchaser, and this Agreement supercedes the various drafts and discussions
leading hereto.  The parties agree that no inferences may be based on prior
verbal discussions or the deletion or revision of any language to this Agreement
proposed by either party, including with respect to the interpretation of the
LLC Agreement or any other written agreement between the parties.

 

Section 9.13       Waiver.  Any waiver of rights hereunder must be set forth in
a writing signed by the party against whom the waiver is to be effective.  A
waiver of any breach or failure to enforce any of the terms or conditions of
this Agreement shall not in any way affect, limit or waive any party’s rights at
any time to enforce strict compliance thereafter with every term or condition of
this Agreement for any other breach or failure to comply with the terms of this
Agreement.

 

32

--------------------------------------------------------------------------------


 

Section 9.14       Further Assurances.  From time to time after the Closing,
without further consideration, Seller and Purchaser shall cooperate with each
other and shall execute and deliver instruments of transfer or assignment or
assumption or such other documents to the other as the other reasonably may
request to evidence or perfect Purchaser’s right, title and interest to Seller’s
Membership Interest and to otherwise carry out the transactions contemplated
hereby.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

CATALYSTS, ADSORBENTS AND PROCESS SYSTEMS, INC.

 

 

 

 

 

 

 

By:

 

/s/ JOHN P. YIMOYINES

 

 

Name:

John P. Yimoyines

 

Title:

President

 

 

 

 

 

 

 

HONEYWELL SPECIALTY MATERIALS, LLC

 

 

 

 

 

 

 

By:

 

/s/ NANCE K. DICCIANI

 

 

Name:

Nance K. Dicciani

 

Title:

Authorized Person

 

33

--------------------------------------------------------------------------------


 

Exhibit A

 

Net Cash

 

(as of December 31, 2004)

 

 

 

(U.S. dollars in thousands)

 

 

 

 

 

Cash & cash equivalents

 

72,006

 

 

 

 

 

Total cash & cash equivalents

 

72,006

 

 

 

 

 

Short-term debt

 

15,995

 

[Current portion of long-term debt]

 

—

 

Long-term debt

 

114,655

 

 

 

 

 

Total indebtedness

 

130,650

 

 

 

 

 

Closing Net Cash

 

[58,644

]*

 

--------------------------------------------------------------------------------

*  If, on the actual Closing Date, the total cash and cash equivalents exceeded
total indebtedness, the Closing Net Cash would be a positive number.

 

34

--------------------------------------------------------------------------------


 

Exhibit B

 

ASSIGNMENT AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Agreement”), dated as of [November 30, 2005],
is by and between Catalysts, Adsorbents and Process Systems, Inc., a corporation
organized under the laws of the State of Maryland (“Seller”), and Honeywell
Specialty Materials LLC, a limited liability company organized under the laws of
Delaware (“Purchaser”).  Capitalized terms used herein that are not otherwise
defined shall have the meaning assigned to such terms in the Purchase and Sale
Agreement, dated as of September     , 2005 (as it may be amended or otherwise
modified from time to time in accordance with its terms, the “Purchase and Sale
Agreement”), by and between Seller and Purchaser.

 

1.             On the terms and subject to the conditions of the Purchase and
Sale Agreement, Seller hereby sells, transfers, conveys and assigns to Purchaser
free and clear of all liens, claims and encumbrances, and Purchaser hereby
accepts, all right, title and interest in and to Seller’s Membership Interest.

 

2.             Seller hereby acknowledges receipt from Purchaser of
___________________ Dollars ($____________), which amount shall be subject to
adjustment as provided in Section 2.04 of the Purchase and Sale Agreement.

 

3.             This Agreement shall be construed and enforced in accordance with
and governed by the laws of the State of Delaware, without reference to its
conflict of laws rules or principles.

 

4.             This Agreement may be executed in counterparts, including by
facsimile, each of which shall be deemed an original, but both of which together
shall constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

CATALYSTS, ADSORBENTS AND PROCESS SYSTEMS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

HONEYWELL SPECIALTY MATERIALS, LLC

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

35

--------------------------------------------------------------------------------